UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT

                                       _________________

                                          No. 99-41128
                                       (Summary Calendar)
                                       _________________


               UNITED STATES OF AMERICA,


                                              Plaintiff - Appellee,

               versus


               ROQUE DeJESUS-MEJIA,


                                              Defendant - Appellant.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                             District Court Number B-99-CR-129-1

                                          June 26, 2000

Before JOLLY, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Roque DeJesus-Mejia appeals his conviction for illegal reentry into the United States in

violation of 8 U.S.C. § 1326 (a) and (b). As he concedes, we have previously rejected both of his

appellate arguments. His argument that the district court erred when it denied his motion to dismiss


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
his indictment because his prior removal was in violation of due process of law is foreclosed by our

decision in United States v. Benitez-Villafuerte, 186 F.3d 651, 658-60 (5th Cir. 1999), cert. denied,

120 S. Ct . 838 (2000). His argument that the indictment was defective because it failed to allege

specific intent to commit the offense with which he is charged is foreclosed by our decision in United

States v. Ortegon-Uvalde, 179 F.3d 956, 959 (5th Cir.), cert. denied, 120 S. Ct. 433 (1999).

       AFFIRMED.




                                                 -2-